Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2020 has been entered.
 Response to Arguments
3.	Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
4.	 The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.	Claims 1-3, 9-12, 16-18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (US 20070087733 A1) in view of Rubin (US 2017/0243485 A1).
 	As per claim 1, Gerlach teaches a device (Gerlach, ¶0023, telematics unit 120), comprising: at least one memory device (Gerlach, ¶0023, memory 128) that stores computer-executable instructions (Gerlach, ¶0023, which stores programs or instructions); and at least one processor (Gerlach, ¶0023, processor 122) configured to access the at least one memory device (Gerlach, ¶0023, connected to the memory 128), wherein the at least one processor is configured to execute the computer-executable instructions to:  identify a first triggering event associated with a first vehicle (Gerlach, ¶0042, determining or identifying that vehicle had a collision or accident (first triggering event)); determine a first mode for the first vehicle based on the first triggering event (Gerlach, ¶0042, determining a readiness mode for the vehicle based on the collision or accident). 
or that an amount of time the second vehicle has been in the second interaction mode is greater than an amount of time the third vehicle has been in the second interaction mode; and send, by the first vehicle, an indication for the second vehicle to change to the first interaction mode or a fourth interaction mode based on the determination that the distance between the second vehicle and first vehicle is smaller than the distance between the third vehicle and the first vehicle, or that the amount of time the second vehicle has been in the second interaction mode is greater than the amount of time the third vehicle has been in the second interaction mode.
In the same field of endeavor, Rubin teaches a first interaction mode (Rubin, ¶0725, parked at the parking space (i.e. first interaction mode)); send, from the first vehicle, a first communication to a second vehicle and a third vehicle (Rubin, ¶0647, V2V messages between vehicles (first, second, third or more); therefore the first vehicle sends message (i.e. first communication) to other vehicles), the first communication including the first interaction mode of the first vehicle (Rubin, ¶0647 and ¶0725, 
receive, from the second vehicle , a second communication indicating that the second vehicle is in  a second interaction mode (Rubin, ¶0647 and ¶0725, receiving V2V messages (first, second, third, or more) indicating that other vehicles (second, third, or more) is in parking lot mode (i.e. second interaction mode)); receive, from the third vehicle, a third communication indicating that the third vehicle is in the second interaction mode (Rubin, ¶0647 and ¶0725, receiving V2V messages (first, second, third, or more) indicating that other vehicles (second, third, or more) is in parking lot mode (i.e. second interaction mode)); determine that either a distance between the second vehicle and first vehicle is smaller than a distance between the third vehicle and the first vehicle (Rubin, ¶0647 and ¶0736, determining the distance of nearby vehicles (second, third, or more) and select the nearest vehicle (i.e. second vehicle) that matches the pointed direction for any purposes (i.e. parking purpose); also see ¶1039-1043, first vehicle is nearby the second vehicle and receiving distance information of the second vehicle), or that an amount of time the second vehicle has been in the second interaction mode is greater than an amount of time the third vehicle has been in the second interaction mode; and send, by the first vehicle, an indication for the second vehicle to change to the first interaction mode or a fourth interaction mode based on the determination that the distance between the second vehicle and first vehicle is smaller than the distance between the third vehicle and the first vehicle (Rubin, ¶0647 and ¶0725 and ¶0736, sending by the first vehicle message or indication to the other nearby or nearest vehicle to change to park at the parking space or parking mode based on the or that the amount of time the second vehicle has been in the second interaction mode is greater than the amount of time the third vehicle has been in the second interaction mode.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Rubin into invention of Gerlach in order to use V2V communication transponders in the vehicles to record and share information such as safety, parking space, time-stamp, and so on. 
	As per claim 2 as applied to claim 1 above, Gerlach does not explicitly teach  determine a fifth interaction mode for the first vehicle  based on the first triggering event; and exchange a fourth  communication with one or more other vehicles, wherein the fourth  communication includes the fifth  interaction mode of the first vehicle.
	In the same field of endeavor, Rubin teach determine a fifth interaction mode for the first vehicle based on the first triggering event (Rubin, ¶0647 and ¶0725, determining that the first car leaving the parking space (fifth interaction mode) based on detecting or triggering the vehicle is moving); and exchange a fourth communication with one or more other vehicles, wherein the fourth  communication includes the fifth interaction mode of the first vehicle (Rubin, ¶0647 and ¶0725, exchanging V2V messages or communications (i.e. fourth communication) indicates that the vehicle is leaving the parking space). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
 	As per claim 3 as applied to claim 1 above, Gerlach teaches identify the first triggering event comprise computer-executable instructions to determine a manual input or a voice input by a user (Gerlach, ¶0041, determining a manual input such as voice command or push button).   
	As per claim 9 as applied to claim 1 above, Gerlach does not explicitly teach, wherein the first communication and second communication involve using vehicle-to-everything (V2X) or a cellular V2X(C-V2X) protocol.
	In the same field of endeavor, Rubin teach wherein the first communication and second communication involve using vehicle-to-everything (V2X) or a cellular V2X(C-V2X) protocol (Rubin, ¶0145, V2X communication). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Rubin into invention of Gerlach in order to use V2V communication transponders in the vehicles to record and share information such as safety, parking space, time-stamp, and so on. 
As per claim 10, Gerlach teaches a system (Gerlach, ¶0023, system), comprising: at least one memory device (Gerlach, ¶0023, memory 128) that stores computer-executable instructions (Gerlach, ¶0023, which stores programs or instructions); and at least one processor (Gerlach, ¶0023, processor 122) configured to access the at least one memory device (Gerlach, ¶0023, connected to the memory 
	However, Gerlach does not explicitly teach a first interaction mode; send, from the first vehicle, a first communication to a second vehicle and a third vehicle, the first communication including the first interaction mode of the first vehicle; receive, from the second vehicle , a second communication indicating that the second vehicle is in  a second interaction mode; receive, from the third vehicle, a third communication indicating that the third vehicle is in the second interaction mode; determine that either a distance between the second vehicle and first vehicle is smaller than a distance between the third vehicle and the first vehicle, or that an amount of time the second vehicle has been in the second interaction mode is greater than an amount of time the third vehicle has been in the second interaction mode; and send, by the first vehicle, an indication for the second vehicle to change to the first interaction mode or a fourth interaction mode based on the determination that the distance between the second vehicle and first vehicle is smaller than the distance between the third vehicle and the first vehicle, or that the amount of time the second vehicle has been in the second interaction mode is greater than the amount of time the third vehicle has been in the second interaction mode.

receive, from the second vehicle , a second communication indicating that the second vehicle is in  a second interaction mode (Rubin, ¶0647 and ¶0725, receiving V2V messages (first, second, third, or more) indicating that other vehicles (second, third, or more) is in parking lot mode (i.e. second interaction mode)); receive, from the third vehicle, a third communication indicating that the third vehicle is in the second interaction mode (Rubin, ¶0647 and ¶0725, receiving V2V messages (first, second, third, or more) indicating that other vehicles (second, third, or more) is in parking lot mode (i.e. second interaction mode)); determine that either a distance between the second vehicle and first vehicle is smaller than a distance between the third vehicle and the first vehicle (Rubin, ¶0647 and ¶0736, determining the distance of nearby vehicles (second, third, or more) and select the nearest vehicle (i.e. second vehicle) that matches the pointed direction for any purposes (i.e. parking purpose); also see ¶1039-1043, first vehicle is nearby the second vehicle and receiving distance information of the second vehicle), or that an amount of time the second vehicle has been in the second interaction mode is greater than an amount of time the third vehicle has been in the or that the amount of time the second vehicle has been in the second interaction mode is greater than the amount of time the third vehicle has been in the second interaction mode.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Rubin into invention of Gerlach in order to use V2V communication transponders in the vehicles to record and share information such as safety, parking space, time-stamp, and so on. 
As per claim 11 as applied to claim 10 above, Gerlach does not explicitly teach, wherein the first communication and second communication involve using vehicle-to-everything (V2X) or a cellular V2X(C-V2X) protocol.
	In the same field of endeavor, Rubin teach wherein the first communication and second communication involve using vehicle-to-everything (V2X) or a cellular V2X(C-V2X) protocol (Rubin, ¶0145, V2X communication). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of 
As per claim 12 as applied to claim 10 above, Gerlach teaches identify the first triggering event comprise computer-executable instructions to determine a manual input or a voice input by a user (Gerlach, ¶0041, determining a manual input such as voice command or push button).   
As per claim 16, Gerlach teaches a method (Gerlach, ¶0042, method), comprising: identifying a first triggering event associated with a first agent (Gerlach, ¶0042, determining or identifying that vehicle/ first agent had a collision or accident (first triggering event)), the first agent comprising a vehicle or a user (Gerlach, ¶0042, vehicle); determining a first mode for the first agent based on the first triggering event (Gerlach, ¶0042, determining a readiness mode for the vehicle based on the collision or accident).
However, Gerlach does not explicitly teach a first interaction mode; sending, from the first agent, a first communication to a second vehicle and a third vehicle, the first communication including the first interaction mode of the first agent; receiving, from the second agent, a second communication indicating that the second agent is in  a second interaction mode; receiving, from the third agent, a third communication indicating that the third agent is in the second interaction mode; determining that either a distance between the second agent and first agent is smaller than a distance between the third agent and the first agent, or that an amount of time the second agent has been in the second interaction mode is greater than an amount of time the third vehicle has been in or that the amount of time the second agent has been in the second interaction mode is greater than the amount of time the third agent has been in the second interaction mode.
In the same field of endeavor, Rubin teaches a first interaction mode (Rubin, ¶0725, parked at the parking space (i.e. first interaction mode)); sending, from the first agent, a first communication to a second agent and a third agent (Rubin, ¶0647, V2V messages between vehicles (first, second, third or more); therefore the first vehicle sends message (i.e. first communication) to other vehicles), the first communication including the first interaction mode of the first agent (Rubin, ¶0647 and ¶0725, message or communication indicates that the vehicle parked at the parking space (i.e. first interaction mode)); 
receiving, from the second agent, a second communication indicating that the second agent is in  a second interaction mode (Rubin, ¶0647 and ¶0725, receiving V2V messages (first, second, third, or more) indicating that other vehicles (second, third, or more) is in parking lot mode (i.e. second interaction mode)); receiving, from the third agent, a third communication indicating that the third agent is in the second interaction mode (Rubin, ¶0647 and ¶0725, receiving V2V messages (first, second, third, or more) indicating that other vehicles (second, third, or more) is in parking lot mode (i.e. second interaction mode)); determining that either a distance between the second agent and first agent is smaller than a distance between the third agent and the first agent (Rubin, or that an amount of time the second agent has been in the second interaction mode is greater than an amount of time the third agent has been in the second interaction mode; and sending, by the first agent, an indication for the second vehicle to change to the first interaction mode or a fourth interaction mode based on the determination that the distance between the second agent and first agent is smaller than the distance between the third agent and the first agent (Rubin, ¶0647 and ¶0725 and ¶0736, sending by the first vehicle message or indication to the other nearby or nearest vehicle to change to park at the parking space or parking mode based on the determining that second vehicle is closer to the parking space based on matching the pointed direction), or that the amount of time the second vehicle has been in the second interaction mode is greater than the amount of time the third vehicle has been in the second interaction mode.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Rubin into invention of Gerlach in order to use V2V communication transponders in the vehicles to record and share information such as safety, parking space, time-stamp, and so on. 
As per claim 17 as applied to claim 16 above, Gerlach does not explicitly teach  determining a fifth interaction mode for the first agent based on the first triggering event; 
	In the same field of endeavor, Rubin teach determine a fifth interaction mode for the first agent based on the first triggering event (Rubin, ¶0647 and ¶0725, determining that the first car leaving the parking space (fifth interaction mode) based on detecting or triggering the vehicle is moving); and exchange a fourth communication with one or more other agents, wherein the fourth  communication includes the fifth interaction mode of the first agent (Rubin, ¶0647 and ¶0725, exchanging V2V messages or communications (i.e. fourth communication) indicates that the vehicle is leaving the parking space). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Rubin into invention of Gerlach in order to use V2V communication transponders in the vehicles to record and share information such as safety, parking space, time-stamp, and so on. 
As per claim 18 as applied to claim 16 above, Gerlach teaches determining a manual input or a voice input by the user (Gerlach, ¶0041, determining a manual input such as voice command or push button).   
As per claim 21 as applied to claim 16 above, Gerlach does not explicitly teach wherein the interaction mode of the first agent comprises a status of the agent associated with an operation of locating or vacating a parking space.
In the same field of endeavor, Rubin teaches wherein the interaction mode of the first agent comprises a status of the agent associated with an operation of locating or 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Rubin into invention of Gerlach in order to use V2V communication transponders in the vehicles to record and share information such as safety, parking space, time-stamp, and so on. 
B.	Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (US 20070087733 A1) in view of Rubin (US 2017/0243485 A1) and further in view of Weizman (US 2015/0163846 A1).
	As per claim 4 as applied to claim 1 above, Gerlach in view of Rubin does not explicitly teach wherein the first communication is sent at a first frequency, the first frequency based on the first interaction mode of the first vehicle.
 	In the same field of endeavor, Weizman teaches wherein the first communication is sent at a first frequency, the first frequency based on the first interaction mode of the first vehicle (Weizman, ¶0165, update message (first communication) is sent at one value rate (i.e. first frequency), the rate/frequency being based on the movement or non-movement state/mode of Bluetooth devices (i.e. first user/agent)). 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Weizman into invention of Gerlach and Rubin in order to provide connectivity between BT mobile devices and a verity of system such as cars or vehicles in a relatively low rate to decrease a battery life and save power (Weizman, ¶0005). 

 	In the same field of endeavor, Weizman teaches wherein the first communication is sent at a first frequency, the first frequency based on the interaction mode of the first agent (Weizman, ¶0165, update message (first communication) is sent at one value rate (i.e. first frequency), the rate/frequency being based on the movement or non-movement state/mode of Bluetooth devices (i.e. first user/agent)). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Weizman into invention of Gerlach and Rubin in order to provide connectivity between BT mobile devices and a verity of system such as cars or vehicles in a relatively low rate to decrease a battery life and save power (Weizman, ¶0005). 
C)	Claims 5, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (US 20070087733 A1) in view of Rubin (US 2017/0243485 A1) and further in view of Jang (US 20180058967 A1). 
	As per claim 5 as applied to claim 1 above, Gerlach in view of Rubin does not explicitly teach filter out, by the first vehicle, a fourth communication from a fourth vehicle based on an indication in the fourth communication that the fourth vehicle is in an interaction mode other than the second interaction mode.
	In the same field of endeavor, Jang teaches filter out, by the first vehicle, a fourth communication from a fourth vehicle based on an indication in the fourth communication that the fourth vehicle is in an interaction mode other than the second interaction mode 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Jang into invention of Gerlach and Rubin in order to provide location information of an external device (i.e. vehicle) by an electronic device (i.e. mobile phone) to identify whether a parking event occurs (Jang, ¶0114). 
 	As per claim 14 as applied to claim 10 above, Gerlach in view of Rubin does not explicitly teach filter out, by the first vehicle, a fourth communication from a fourth vehicle based on an indication in the fourth communication that the fourth vehicle is in an interaction mode other than the second interaction mode.
	In the same field of endeavor, Jang teaches filter out, by the first vehicle, a fourth communication from a fourth vehicle based on an indication in the fourth communication that the fourth vehicle is in an interaction mode other than the second interaction mode (Jang, ¶0035 and ¶0114, searching therefore filtering by a vehicle the communication module of another vehicle (i.e. fourth vehicle) based on detecting that communication module is in the parking state (i.e. interaction mode) other than vehicle boarding state). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Jang into invention of Gerlach and Rubin in order to provide location information of an external device (i.e. vehicle) by an electronic device (i.e. mobile phone) to identify whether a parking event occurs (Jang, ¶0114). 

	In the same field of endeavor, Jang teaches filtering out, by the first vehicle, a fourth communication from a fourth vehicle based on an indication in the fourth communication that the fourth vehicle is in an interaction mode other than the second interaction mode (Jang, ¶0035 and ¶0114, searching therefore filtering by a vehicle the communication module of another vehicle (i.e. fourth vehicle) based on detecting that communication module is in the parking state (i.e. interaction mode) other than vehicle boarding state). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Jang into invention of Gerlach and Rubin in order to provide location information of an external device (i.e. vehicle) by an electronic device (i.e. mobile phone) to identify whether a parking event occurs (Jang, ¶0114). 

D)	Claims 6, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gerlach (US 20070087733 A1) in view of Rubin (US 2017/0243485 A1) and further in view of Cunningham (US 20200043342 A1). 
 	As per claim 6 as applied to claim 1 above, Gerlach in view of Rubin does not explicitly teach relay, using an infrastructural component, the first communication to the second vehicle and the third vehicle.

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Cunningham into invention of Gerlach and Rubin in order to extend wireless communication capabilities between vehicles to alert them of the possible condition such as: lateral crossing traffic at an upcoming intersection, slower moving, slowing or stop vehicles in the path of travel and others (Cunningham, ¶0005). 
 	As per claim 15 as applied to claim 10 above, Gerlach in view of Rubin does not explicitly teach relaying, using an infrastructural component, the first communication to the second vehicle and the third vehicle.  
 	In the same field of endeavor, Cunningham teaches relaying, using an infrastructural component (Cunningham, ¶0006, communicate or relay using infrastructure element or component), the first communication to the second vehicle and the third vehicle (Cunningham, ¶0006, message (first communication) to one or more target; also see ¶0003, V2I wirelessly sends the data from the infrastructure to the vehicle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Cunningham into invention of Gerlach and Rubin in order to extend wireless 
	As per claim 20 as applied to claim 16 above, Gerlach in view of Rubin does not explicitly teach relaying, using an infrastructural component, the first communication to the second vehicle and the third vehicle.  
 	In the same field of endeavor, Cunningham teaches relaying, using an infrastructural component (Cunningham, ¶0006, communicate or relay using infrastructure element or component), the first communication to the second vehicle and the third vehicle (Cunningham, ¶0006, message (first communication) to one or more target; also see ¶0003, V2I wirelessly sends the data from the infrastructure to the vehicle).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicant’s claimed invention to have incorporated the teaching of Cunningham into invention of Gerlach and Rubin in order to extend wireless communication capabilities between vehicles to alert them of the possible condition such as: lateral crossing traffic at an upcoming intersection, slower moving, slowing or stop vehicles in the path of travel and others (Cunningham, ¶0005). 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARIDEH MADANI whose telephone number is (571)272-1249.  The examiner can normally be reached on Monday through Friday; 9 AM to 5 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JINSONG HU can be reached on 5712723965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FARIDEH MADANI/Examiner, Art Unit 2643                                                                                                                                                                                                        
/JINSONG HU/Supervisory Patent Examiner, Art Unit 2643